DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant's amendment filed on September 24, 2020 was received. Claims 15, 20, 22-23, 26, 28 and 35-36 were amended. Claims 1-14, 18-19, 21, 25 and 27 were canceled. No claim was added.  
The text of those sections of Title 35. U.S.C. code not included in this action can be found in the prior Office Action Issued June 25, 2020. 

Claim Rejections - 35 USC § 112
The claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 23-24 are withdrawn, because the claims have either been amended or canceled. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15- 29 and 31-36 are rejected under 35 U.S.C. 103 as being unpatentable over Ernst (US20140335282) in view of Whitbeck (US20140004255), Taniguchi (US20140311438) and Maeda (US20040229078).

Ernst does not explicitly teaches the gun is rotating in two different frequency and the coating material is supplied in two different conveyance rate. However, Whitbeck teaches a method of applying a coating in an inner surface of a cylindrical part using thermal spraying (abstract, paragraphs 0003 and 0022). Whitbeck teaches to coat the surface using the spraying device using a first operation condition, including a first material feed rate (F0)and a first rotating speed (N0) of the spraying device (a first conveyance rate of the powder coating material and the first rotation frequency), measuring the inner subject coated surface to obtain subject coating data to compare 1 and the second rotation frequency N1)  (paragraphs 0003, 0038). The changing of the rate is considered to be predetermined as it was determined after comparing the data and before the second rotation frequency and second conveyance rate started. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to thermal spray inner curved surface by rotating the gun in two different rotation speed (a first rotation frequency and a second rotation frequency) and providing the coating material in two different rate (a first conveyance rate and a second conveyance rate of the powder coating material) as suggested by Whitbeck in the method of applying a coating on a curved surface as disclosed by Ernst because Whitbeck teaches such adjustment achieve an uniform coating thickness on the surface of the inner curved surface (paragraphs 0002 and 0026-0027).
Ernst in view of Whitbeck does not explicitly teaches the second rotation frequency is higher than the first rotation frequency. However, Taniguchi teaches a method of thermally spraying on an inner surface of a cylinder bore using a thermal spray gun (abstract) and discloses a rotational speed of the thermal spray gun is set to a value equal to or larger than a predetermined value in order to restrict the heat input amount from the thermal spray to the substrate (paragraphs 0031-0032). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a second higher rotation frequency of the thermal spraying gun (rotating at a second rotation frequency higher than the first rotation frequency) as 1 is 500rpm (paragraph 0031) which is inside the claimed range of N1>200rpm. Taniguchi teaches when the rotation speed of the gun increases (second rotation frequency), the thickness of thermal spray coating decrease (paragraph 0034). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the changes from N1 from N0 in the process of thermal spray coating to yield a desired thickness and also restrict temperature rise of a cylinder block when forming a thermally sprayed coating. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. It is noted that Applicant has not established criticality of the claimed range.
Ernst in view of Whitbeck and Taniguchi does not explicitly teaches the conveyance rate of the powder coating material (F1) is greater when gun is rotated at the second higher rotation frequency (N1). However, Maeda teaches a method of thermal spraying (abstract) and discloses when the powder feed rate (conveyance rate of the powder coating material) increases (from F0 to F1), the thickness of the coating also increases in a single pass (paragraph 0028). Since Taniguchi teaches when the rotation speed of the gun increases (from N0 to N1), the thickness of coating decrease (paragraph 0034), it would have been within the skill of the ordinary artisan to optimize and increase the powder feed rate from F0 to a new increased second feeding rate F-1 in 0 to N1) and yield the desired coating thickness, especially Whitbeck desires to form a uniform thickness by using two different coating parameters (paragraphs 0002 and 0026-0027). Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. (Since F1 is n result effective variable as disclosed by Meada, the teaching of the combination of reference reads of the imitation of F1>25g/min). It is noted that Applicant has not established criticality of the claimed range. Therefore, the combination of Ernst, Whitbeck, Taniguchi and Maeda teaches changing a conveyance rate of the powder coating material such that the conveyance rate is greater when gun is rotated at the second higher rotation frequency than then the gun is rotated at the first rotation frequency (changing a conveyance rate of the powder coating material from F0 to F1 such that F1 is greater when gun is rotated at N1 than when the gun is rotated at the N0). It is noted that Applicant has not established criticality of the claimed range.
Regarding the limitation of “the coating is applied with reduced thermal stress and fewer cracks”, the claim does not specified what does the coating is compared with, thus the applied coating would inherently have a reduced thermal stressed and fewer cracks than some object. Nevertheless, it is the position of the examiner that property of “the coating is applied with reduced thermal stress and few cracks” is inherent, given that the method of applying the coating (thermal spraying a powder with changing conveyance rate F0 to F1 and ration frequency from N0 to N1, and N1 > 200rpm) disclosed by Ernst in view of Whitbeck, Taniguchi and Maeda, and the present application are the same. A reference which is silent about a claimed invention's In re Robentson, 49 USPQ2d 1949(1999). 
Regarding the limitations of F1= (FMF x F0) where FMF is a conveying factor and N1 = (FMN X N0) where FMN is a rotation factor. It is noted that FMF and FMN are merely the factor of how much changes from F0 to F1 and N0 to N1, respectively, thus any teaching that has the two conveying rate F1 and F0 and two rotating rate N0 and N1 would naturally has a FMF and FMN. Since Whitbeck teaches changing from F0 and N0 to F1 to N1, Whitebeck teaches F1= (FMF x F0) where FMF is a conveying factor and N1 = (FMN X N0) where FMN is a rotation factor. Regarding the limitation of FV= FMN/FMF where FV is a factor ratio and 0.5≤FV≤10, since FMN, FMF and FV depend on the F0, F1, N0 and N1, the optimization of conveying rate (from F0 to F1) and rotation rate (from N0 to N1) would also resulting in optimization of FMN, FMF and FV. As discussed above, Taniguchi teaches N1 is higher than N0 to restrict the temperature of the coating with N1>200 rpm and when N1 increases from N0 the thickness of coating decrease, and Maeda teaches the conveying rate governs the thickness of the coating, it would have been within the skill of the ordinary artisan to optimize and increase the powder feed rate from F0 to a new increased second feeding rate F-1 in the process to compensate the reduced of thickness due to increase of rotation frequency (from N0 to N1) and yield the desired coating thickness, especially Whitbeck desires to form a uniform thickness by using two different coating parameters (paragraphs 0002 and 0026-0027). It would have been within the skill of the ordinary artisan to optimize the FV in the process to yield the desired change/uniformity of coating thickness as desired by Whitbeck and Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. In addition, since Taniguchi also teaches when the rotation speed of the gun increases (second rotation frequency), the thickness of thermal spray gun decrease (paragraph 0034), Maeda teaches when the powder feed rate (conveyance rate of the powder coating material) increases, the thickness of the coating also increases in a single pass (paragraph 0028), and Whitbeck desires of uniform coating thickness (paragraphs 0026 and 0027), it would be obvious to select the conveying factor to be equal to the rotation factor to achieve the uniform coating thickness (FV = 1, which is inside of the claimed range). It is noted that Applicant has not established criticality of the claimed range.
Regarding claim 16, Ernst teaches the surface is a bore cylinder wall (paragraph 0052 and figure 2).
Regarding claim 17, Ernst teaches the thermal spray is plasma spray or HVOF spraying device (paragraph 0052, 0031).
Regarding claim 20, Whitbeck teaches the base rotation frequency and the base conveying rate is predetermined (paragraphs 0003 and 0038), and it is expected to base on the powder coating material.
Regarding claim 22, Since Taniguchi also teaches when the rotation speed of the gun increases (second rotation frequency), the thickness of thermal spray gun decrease (paragraph 0034), Maeda teaches when the powder feed rate (conveyance rate of the powder coating material) increases, the thickness of the coating also increases in a single pass (paragraph 0028), and Whitbeck desires of uniform coating thickness 
Regarding claim 23, Taniguchi also teaches when the rotation speed of the gun increases (second rotation frequency), the thickness of thermal spray gun decrease (paragraph 0034) and Maeda teaches when the powder feed rate (conveyance rate of the powder coating material) increases, the thickness of the coating also increases in a single pass (paragraph 0028). Thus, Taniguchi and Maeda teaches the thickness is determined by the rotation factor and conveying factor, respectively. 
Regarding claim 24, Ernst teaches the layer characteristic comprises at least adhesion strength (paragraphs 0063, 0071 and 0079).
Regarding claims 26, Taniguchi teaches the second rotation frequency is 500rpm (paragraph 0031) (greater than 400rpm). It is noted that Applicant has not established criticality of the claimed range.
Regarding claims 28, Maeda teaches when the powder feed rate (conveyance rate of the powder coating material) increases, the thickness of the coating also increases in a single pass (paragraph 0028). Therefore, it would have been within the skill of the ordinary optimize the powder feed rate (F1) in the process to yield the desired coating thickness. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. It is noted that Applicant has not established criticality of the claimed range.
Regarding claim 29, Ernst teaches the coating material is ceramic (paragraphs 0007 and 0078).

Regarding claim 32, Ernst teaches the metallic coating material is low alloy steel (paragraph 0063).
Regarding claim 33, Ernst teaches the coating is applied in multiple times to depositing multiple layers of the same material (paragraphs 0052-0053 and 0057).
Regarding claim 34, Ernst teaches the coating comprise a bond layer and a low alloy steel layer (paragraph 0063) (the coating is a multilayer coating consisting of layers having different characteristics). 
Regarding claim 35, Ernst teaches a method of coating a substrate by means of thermal spraying, wherein the substrate is a curved inner surface of a engine cylinder bore (abstract, paragraphs 0008, 0050) (a method of applying a coating on a curved surface). Ernst teaches a powder (paragraphs 0035 and 0054) is injected into a plasma beam of a plasma spraying device to coat the substrate (paragraphs 0052, 0054), wherein the plasma spray device comprising a gun arranged on a gun shaft (paragraph 0052, see figure 2) and said gun being configured to generate a jet of partially molten or completely molten particles from the powder by plasma (by way of an arc) (paragraph 0054), rotating at its own axis during plasma spraying (paragraph 0052, figure 2) (rotating at a rotation frequency) (thermal spraying a powder coating material utilizing a thermal spraying device, said thermal spraying device comprising a gun arranged on a gun shaft and said gun being configured to: generate a coating jet from the powder coating material by way of an arc; rotating at rotation frequency). Ernst teaches the plasma gun rotating about its own axis so that the coating jet is directed away from the 
Ernst does not explicitly teaches the gun is rotating in two different frequency and the coating material is supplied in two different conveyance rate. However, Whitbeck teaches a method of applying a coating in an inner surface of a cylindrical part using thermal spraying (abstract, paragraphs 0003 and 0022). Whitbeck teaches to coat the surface using the spraying device using a first operation condition, including a first material feed rate F0 and a first rotating speed N0 of the spraying device (a first conveyance rate of the powder coating material and the first rotation frequency), measuring the inner subject coated surface to obtain subject coating data to compare with the standard coating data, and adjusting the spraying device based on the comparison data to have a second operating condition different from the first operating condition (a second conveyance rate of the powder coating material F1 and a second rotation frequency N1)  (paragraphs 0003, 0038). The changing of the rate is considered to be predetermined and is based on the powder coating material as it was determined after comparing the data and before the second rotation frequency and second conveyance rate started. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to thermal spray inner curved surface by rotating the gun in two different rotation speed (a first rotation frequency N0 and a second rotation frequency N1) and providing the coating material in two different rate (a first conveyance rate F0 and a second conveyance rate of the powder coating material F1) as suggested by Whitbeck in the method of applying a coating on a curved surface as disclosed by Ernst because Whitbeck teaches such adjustment achieve an 
Ernst in view of Whitbeck does not explicitly teaches the second rotation frequency N1 is higher than the first rotation frequency N0. However, Taniguchi teaches a method of thermally spraying on an inner surface of a cylinder bore using a thermal spray gun (abstract) and discloses a rotational speed of the thermal spray gun is set to a value equal to or larger than a predetermined value in order to restrict the heat input amount from the thermal spray to the substrate (paragraphs 0031-0032). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a second higher rotation frequency N1 of the thermal spraying gun (rotating at a second rotation frequency higher than the first rotation frequency) as suggested by Taniguchi in the method of applying a coating on a curved surface as disclosed by Ernst in view of Whitbeck because Taniguchi teaches such increased rotation speed (rotation frequency) can restrict temperature rise of a cylinder block when forming a thermally sprayed coating (paragraphs 0006 and 0032). Taniguchi further teaches the second rotation frequency N1 is 500rpm (paragraph 0031) which is inside the claimed range of N1>200rpm. Taniguchi teaches when the rotation speed of the gun increases (second rotation frequency), the thickness of thermal spray coating decrease (paragraph 0034). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the changes from N1 from N0 in the process of thermal spray coating to yield a desired thickness and also restrict temperature rise of a cylinder block when forming a thermally sprayed coating. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1 is at least twice N0) It is noted that Applicant has not established criticality of the claimed range.
Ernst in view of Whitbeck and Taniguchi does not explicitly teaches the conveyance rate of the powder coating material is grated when gun is rotated at the second higher rotation frequency. However, Maeda teaches a method of thermal spraying (abstract) and discloses when the powder feed rate (conveyance rate of the powder coating material) increases (from F0 to F1), the thickness of the coating also increases in a single pass (paragraph 0028). Since Taniguchi teaches when the rotation speed of the gun increases (from N0 to N1), the thickness of thermal spray coating decrease (paragraph 0034), it would have been within the skill of the ordinary artisan to optimize and increase the powder feed rate from F0 to a new increased second feeding rate F-1 in the process to compensate the reduced of thickness due to increase of rotation frequency (from N0 to N1) and yield the desired coating thickness, especially Whitbeck desires to form a uniform thickness by using two different coating parameters (paragraphs 0002 and 0026-0027). Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. (Since F1 is n result effective variable as disclosed by Meada, the teaching of the combination of reference reads of the imitation of F1>25g/min). It is noted that Applicant has not established criticality of the claimed range. Therefore, the combination of Ernst, Whitbeck, Taniguchi and Maeda teaches changing a conveyance rate of the powder coating material such that the conveyance rate is greater when gun is rotated at the second higher rotation frequency than then the gun is rotated at the first rotation frequency (changing a conveyance rate of the powder coating material from F0 1 such that F1 is greater when gun is rotated at N1 than when the gun is rotated at the N0). It is noted that Applicant has not established criticality of the claimed range.
Regarding the limitation of “the coating is applied with reduced thermal stress and fewer cracks”, the claim does not specified what does the coating is compared with, thus the applied coating would inherently have a reduced thermal stressed and fewer cracks than some object. Nevertheless, it is the position of the examiner that property of “the coating is applied with reduced thermal stress and few cracks” is inherent, given that the method of applying the coating (thermal spraying a powder with changing conveyance rate F0 to F1 and ration frequency from N0 to N1, and N1 > 200rpm) disclosed by Ernst in view of Whitbeck, Taniguchi and Maeda, and the present application are the same. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in than in that which is described in the reference. Inherency is not established by probabilities or possibilities. In re Robentson, 49 USPQ2d 1949(1999). 
Regarding the limitations of F1= (FMF x F0) where FMF is a conveying factor and N1 = (FMN X N0) where FMN is a rotation factor. It is noted that FMF and FMN are merely the factor of how much changes from F0 to F1 and N0 to N1, respectively, thus any teaching that has the two conveying rate F1 and F0 and two rotating rate N0 and N1 would naturally has a FMF and FMN. Since Whitbeck teaches changing from F0 and N0 to F1 to N1, Whitebeck teaches F1= (FMF x F0) where FMF is a conveying factor and N1 = (FMN X N0) where FMN is a rotation factor. Regarding the limitation of FV= FMN/FMF where FV is a factor ratio and 0.5≤FV≤10, since FMN, FMF and FV depend on the F0, F1, N0 and N1, the optimization of conveying rate (from F0 to F1) and rotation rate (from N0 1) would also resulting in optimization of FMN, FMF and FV. As discussed above, Taniguchi teaches N1 is higher than N0 to restrict the temperature of the coating with N1>200 rpm and when N1 increases from N0 the thickness of coating decrease, and Maeda teaches the conveying rate governs the thickness of the coating, it would have been within the skill of the ordinary artisan to optimize and increase the powder feed rate from F0 to a new increased second feeding rate F-1 in the process to compensate the reduced of thickness due to increase of rotation frequency (from N0 to N1) and yield the desired coating thickness, especially Whitbeck desires to form a uniform thickness by using two different coating parameters (paragraphs 0002 and 0026-0027). It would have been within the skill of the ordinary artisan to optimize the FV in the process to yield the desired change/uniformity of coating thickness as desired by Whitbeck and also restricted the temperature of the coating as desired by Taniguchi. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. In addition, since Taniguchi also teaches when the rotation speed of the gun increases (second rotation frequency), the thickness of thermal spray gun decrease (paragraph 0034), Maeda teaches when the powder feed rate (conveyance rate of the powder coating material) increases, the thickness of the coating also increases in a single pass (paragraph 0028), and Whitbeck desires of uniform coating thickness (paragraphs 0026 and 0027), it would be obvious to select the conveying factor to be equal to the rotation factor to achieve the uniform coating thickness (FV = 1, which is inside of the claimed range). It is noted that Applicant has not established criticality of the claimed range.

Ernst does not explicitly teaches the gun is rotating in two different frequency and the coating material is supplied in two different conveyance rate. However, Whitbeck teaches a method of applying a coating in an inner surface of a cylindrical part using thermal spraying (abstract, paragraphs 0003 and 0022). Whitbeck teaches to coat the surface using the spraying device using a first operation condition, including a first 0 and a first rotating speed of the spraying device N0 (a first conveyance rate of the powder coating material and the first rotation frequency), measuring the inner subject coated surface to obtain subject coating data to compare with the standard coating data, and adjusting the spraying device based on the comparison data to have a second operating condition different from the first operating condition (a second conveyance rate of the powder coating material F1 and the second rotation frequency N1)  (paragraphs 0003, 0038). The changing of the rate is considered to be predetermined as it was determined after comparing the data and before the second rotation frequency and second conveyance rate started. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to thermal spray inner curved surface by rotating the gun in two different rotation speed (a first rotation frequency N0 and a second rotation frequency N1) and providing the coating material in two different rate (a first conveyance rate and a second conveyance rate of the powder coating material) as suggested by Whitbeck in the method of applying a coating on a curved surface as disclosed by Ernst because Whitbeck teaches such adjustment achieve an uniform coating thickness on the surface of the inner curved surface (paragraphs 0002 and 0026-0027).
Ernst in view of Whitbeck does not explicitly teaches the second rotation frequency N1 is higher than the first rotation frequency N0. However, Taniguchi teaches a method of thermally spraying on an inner surface of a cylinder bore using a thermal spray gun (abstract) and discloses a rotational speed of the thermal spray gun is set to a value equal to or larger than a predetermined value in order to restrict the heat input amount from the thermal spray to the substrate (paragraphs 0031-0032). It would have 1 of the thermal spraying gun (rotating at a second rotation frequency higher than the first rotation frequency) as suggested by Taniguchi in the method of applying a coating on a curved surface as disclosed by Ernst in view of Whitbeck because Taniguchi teaches such increased rotation speed (rotation frequency) can restrict temperature rise of a cylinder block when forming a thermally sprayed coating (paragraphs 0006 and 0032). Taniguchi further teaches the second rotation frequency N1 is 500rpm (paragraph 0031) which is inside the claimed range of N1>200rpm. Taniguchi teaches when the rotation speed of the gun increases (second rotation frequency), the thickness of thermal spray coating decrease (paragraph 0034). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the changes from N1 from N0 in the process of thermal spray coating to yield a desired thickness and also restrict temperature rise of a cylinder block when forming a thermally sprayed coating. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. (Reads on N1 is at least twice N0) It is noted that Applicant has not established criticality of the claimed range.
Ernst in view of Whitbeck and Taniguchi does not explicitly teaches the conveyance rate of the powder coating material is greater when gun is rotated at the second higher rotation frequency. However, Maeda teaches a method of thermal spraying (abstract) and discloses when the powder feed rate (conveyance rate of the powder coating material) increases (from F0 to F1), the thickness of the coating also increases in a single pass (paragraph 0028). Since Taniguchi teaches when the rotation 0 to N1), the thickness of thermal spray gun decrease (paragraph 0034), it would have been within the skill of the ordinary artisan to optimize and increase the powder feed rate from F0 to a new increased second feeding rate F-1 in the process to compensate the reduced of thickness due to increase of rotation frequency (from N0 to N1) and yield the desired coating thickness, especially Whitbeck desires to form a uniform thickness by using two different coating parameters (paragraphs 0002 and 0026-0027). Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. (Since F1 is n result effective variable as disclosed by Meada, the teaching of the combination of reference reads of the imitation of F1>25g/min). It is noted that Applicant has not established criticality of the claimed range. Therefore, the combination of Ernst, Whitbeck, Taniguchi and Maeda teaches changing a conveyance rate of the powder coating material such that the conveyance rate is greater when gun is rotated at the second higher rotation frequency than then the gun is rotated at the first rotation frequency (changing a conveyance rate of the powder coating material from F0 to F1 such that F1 is greater when gun is rotated at N1 than when the gun is rotated at the N0). It is noted that Applicant has not established criticality of the claimed range.
Regarding the limitation of “the coating is applied with reduced thermal stress and fewer cracks”, the claim does not specified what does the coating is compared with, thus the applied coating would inherently have a reduced thermal stressed and fewer cracks than some object. Nevertheless, it is the position of the examiner that property of “the coating is applied with reduced thermal stress and few cracks” is inherent, given that the method of applying the coating (thermal spraying a powder with changing 0 to F1 and ration frequency from N0 to N1, and N1 > 200rpm) disclosed by Ernst in view of Whitbeck, Taniguchi and Maeda, and the present application are the same. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in than in that which is described in the reference. Inherency is not established by probabilities or possibilities. In re Robentson, 49 USPQ2d 1949(1999). 
Regarding the limitations of F1= (FMF x F0) where FMF is a conveying factor and N1 = (FMN X N0) where FMN is a rotation factor. It is noted that FMF and FMN are merely the factor of how much changes from F0 to F1 and N0 to N1, respectively, thus any teaching that has the two conveying rate F1 and F0 and two rotating rate N0 and N1 would naturally has a FMF and FMN. Since Whitbeck teaches changing from F0 and N0 to F1 to N1, Whitebeck teaches F1= (FMF x F0) where FMF is a conveying factor and N1 = (FMN X N0) where FMN is a rotation factor. Regarding the limitation of FV= FMN/FMF where FV is a factor ratio and 0.5≤FV≤10, since FMN, FMF and FV depend on the F0, F1, N0 and N1, the optimization of conveying rate (from F0 to F1) and rotation rate (from N0 to N1) would also resulting in optimization of FMN, FMF and FV. As discussed above, Taniguchi teaches N1 is higher than N0 to restrict the temperature of the coating with N1>200 rpm and when N1 increases from N0 the thickness of coating decrease, and Maeda teaches the conveying rate governs the thickness of the coating, it would have been within the skill of the ordinary artisan to optimize and increase the powder feed rate from F0 to a new increased second feeding rate F-1 in the process to compensate the reduced of thickness due to increase of rotation frequency (from N0 to N1) and yield the desired coating thickness, especially Whitbeck desires to form a uniform thickness Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. In addition, since Taniguchi also teaches when the rotation speed of the gun increases (second rotation frequency), the thickness of thermal spray gun decrease (paragraph 0034), Maeda teaches when the powder feed rate (conveyance rate of the powder coating material) increases, the thickness of the coating also increases in a single pass (paragraph 0028), and Whitbeck desires of uniform coating thickness (paragraphs 0026 and 0027), it would be obvious to select the conveying factor to be equal to the rotation factor to achieve the uniform coating thickness (FV = 1, which is inside of the claimed range). It is noted that Applicant has not established criticality of the claimed range.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Ernst (US20140335282) in view of Whitbeck (US20140004255), Taniguchi (US20140311438) and Maeda (US20040229078), on claims 15- 29 and 31-36, and further in view of Barbezat (US6548195). 
Regarding claim 30, Ernst in view of Whitbeck, Taniguchi and Maeda teaches all limitations of this claim, except the ceramic coating material is one of TiO2 or CrO3. However, Barbezat teaches a method of coating a working surface of the cylinders of combustion engines by plasma spraying (abstract) and discloses the TiO2 and 2O3ZrO2 (Ernst’s coating material, paragraph 0078) are functionally equivalent plasma spray coating material for working surface of the cylinders of combustion engines. Therefore, it would have been obvious to one of ordinary skill in the art to substitute TiO2 for Al2O3ZrO2 as plasma spray coating materials for working surface of the cylinders of combustion engines in the method of applying a coating on a curved surface as disclosed by Ernst in view of Whitbeck, Taniguchi and Maeda.

Response to Arguments
Applicant's arguments filed September 24, 2020 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
Erns, Whitbeck, Taniguchi, Maeda and Barbezat do not teach all the claimed features. 
Maeda is non-analogous art.
None of the references arguably suggest the subject matter, thus, they do not recognized by these prior art and are not result effective variable in the these reference. 

In response to Applicant’s arguments, please consider the follow comments:
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The combination of references teaches all the claimed features as discussed in .
In response to applicant's argument that Maeda is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Maeda teaches a method of thermal spraying (abstract, paragraph 0002), which is the same in the same field of applicant’s endeavor. 
As discussed above, Whitbeck teaches changing from F0 and N0 to F1 to N1, Taniguchi teaches N1 is higher than N0 to restrict the temperature of the coating with N1>200 rpm and when N1 increases from N0 the thickness of coating decrease, and Maeda teaches the conveying rate governs the thickness of the coating, the combination of references teaches all the parameters (F0, F1, N0, N1) and recognized them as result effective variables to obtained desirable thickness (uniform thickness) and restricted temperature of the coating. It is noted that FMF and FMN are merely the factor of how much changes from F0 to F1 and N0 to N1, respectively, thus any teaching that has the two conveying rate F1 and F0 and two rotating rate N0 and N1 would naturally has a FMF and FMN. Since Whitbeck teaches changing from F0 and N0 to F1 to N1, Whitebeck teaches F1= (FMF x F0) where FMF is a conveying factor and N1 = (FMN X 0) where FMN is a rotation factor. Regarding the limitation of FV= FMN/FMF where FV is a factor ratio and 0.5≤FV≤10, since FMN, FMF and FV depend on the F0, F1, N0 and N1, the optimization of conveying rate (from F0 to F1) and rotation rate (from N0 to N1) would also resulting in optimization of FMN, FMF and FV. As discussed above, Taniguchi teaches N1 is higher than N0 to restrict the temperature of the coating with N1>200 rpm and when N1 increases from N0 the thickness of coating decrease, and Maeda teaches the conveying rate governs the thickness of the coating, it would have been within the skill of the ordinary artisan to optimize and increase the powder feed rate from F0 to a new increased second feeding rate F-1 in the process to compensate the reduced of thickness due to increase of rotation frequency (from N0 to N1) and yield the desired coating thickness, especially Whitbeck desires to form a uniform thickness by using two different coating parameters (paragraphs 0002 and 0026-0027). It would have been within the skill of the ordinary artisan to optimize the FV in the process to yield the desired change/uniformity of coating thickness as desired by Whitbeck and also restricted the temperature of the coating as desired by Taniguchi. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. In addition, since Taniguchi also teaches when the rotation speed of the gun increases (second rotation frequency), the thickness of thermal spray gun decrease (paragraph 0034), Maeda teaches when the powder feed rate (conveyance rate of the powder coating material) increases, the thickness of the coating also increases in a single pass (paragraph 0028), and Whitbeck desires of uniform coating thickness (paragraphs 0026 and 0027), it would be obvious to select the conveying factor to be equal to the rotation factor to achieve the uniform .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.V.L/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717